     Case 3:18-cv-02827-N Document 11 Filed 01/22/19                   Page 1 of 3 PageID 70


                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

TEXAS EXCAVATION SAFETY                          §
SYSTEM, INC., d/b/a TEXAS811,                    §
                                                 §
            Plaintiff,                           §
                                                 §
v.                                               §       CIVIL ACTION NO. 3:18-cv-02827
                                                 §
ONE CALL CONCEPTS, INC.,                         §
d/b/a LONE STAR 811,                             §
                                                 §
            Defendant.                           §


                 JOINT NOTICE REGARDING JANUARY 18, 2019, MEDIATION

            Plaintiff, TEXAS EXCAVATION SAFETY SYSTEM, INC., D/B/A TEXAS811 (“Texas811”), and

Defendant, ONE CALL CONCEPTS, INC., D/B/A LONE STAR 811 (“Lone Star”), file this Joint Notice

Regarding January 18, 2019, Mediation and show the Court as follows:

            1.      On December 14, 2018, Texas811 and Lone Star filed their Joint Report (ECF No.

9) in response to the Court’s November 19, 2018, Order Regarding Status and Scheduling

Conference (ECF No. 7). In the Joint Report, Texas811 and Lone Star agreed and proposed that

on or before Friday, February 1, 2019, they mediate this lawsuit and that the lawsuit be stayed

pending that mediation, with the proposed stay to expire seven (7) days after the mediation if it

did not resolve all disputes among the parties. Joint Report, ¶ II.f., at 8.

            2.      On January 4, 2019, the Court entered its Order (ECF No. 10) granting the parties’

motion to stay as proposed in the Joint Report and directing that the parties file a notice to the

Court regarding the outcome of the mediation within five (5) days after the mediation.

            3.      On January 18, 2019, Texas811 and Lone Star mediated this lawsuit before the

Honorable Linda B. Thomas (Ret.). That mediation did not result in a settlement, although the


JOINT NOTICE REGARDING JANUARY 18, 2019, MEDIATION– PAGE 1
5286700.1
     Case 3:18-cv-02827-N Document 11 Filed 01/22/19                  Page 2 of 3 PageID 71


parties have agreed to continue discussions under the current stay through and including Friday,

February 1, 2019. Justice Thomas has agreed to be available to assist the parties in their continued

discussions should the need arise. Accordingly, the parties have determined to adjourn the

mediation and not consider that an impasse exists at this time.

            4.     The parties request that the stay remain in effect until Friday, February 1, 2019.

The parties propose that they advise the Court on or before Friday, February 8, 2019, the outcome

of their further discussions.

            Dated: January 22, 2019.

                                                Respectfully submitted,


                                                By: /s/ William B. Chaney
                                                       WILLIAM B. CHANEY
                                                       State Bar No. 04108500
                                                       wchaney@grayreed.com
                                                       RUSSELL E. JUMPER
                                                       State Bar No. 24050168
                                                       rjumper@grayreed.com
                                                       TREVOR C. LAWHORN
                                                       State Bar No. 24091706
                                                       tlawhorn@grayreed.com

                                                GRAY REED & McGRAW LLP
                                                1601 Elm Street, Suite 4600
                                                Dallas, Texas 75201
                                                Telephone: (214) 954-4135
                                                Facsimile: (214) 953-1332

                                                ATTORNEYS FOR PLAINTIFF
                                                TEXAS EXCAVATION SAFETY SYSTEM, INC.,
                                                d/b/a TEXAS811




JOINT NOTICE REGARDING JANUARY 18, 2019, MEDIATION– PAGE 2
5286700.1
     Case 3:18-cv-02827-N Document 11 Filed 01/22/19                  Page 3 of 3 PageID 72




                                              By: /s/ Matthew M. Prewett
                                                     MATTHEW M. PREWETT
                                                     State Bar No. 00788223
                                                     mprewett@spcounsel.com
                                                     BILLY SHEPHERD
                                                     State Bar No. 18219700
                                                     bshepherd@spcounsel.com
                                                     STEPHEN R. BAILEY
                                                     State Bar No.01536660
                                                     sbailey@spcounsel.com

                                              SHEPHERD PREWETT PLLC
                                              770 South Post Oak Lane, Suite 420
                                              Houston, Texas 77056
                                              Telephone: (713) 955-4440
                                              Facsimile: (713) 766-6542

                                              ATTORNEYS FOR DEFENDANT
                                              ONE CALL CONCEPTS, INC.,
                                              d/b/a LONE STAR 811



                                CERTIFICATE OF SERVICE

       I certify that on this 22nd day of January, 2019, I electronically filed the Joint Notice
Regarding January 18, 2019, Mediation using the Court’s CM/ECF Filing System. The Clerk of
the Court will send notification of the filing to counsel of record, which constitutes service under
Local Rule 5.1(d).



                                              /s/ William B. Chaney
                                              WILLIAM B. CHANEY




JOINT NOTICE REGARDING JANUARY 18, 2019, MEDIATION– PAGE 3
5286700.1
